Title: To Alexander Hamilton from James McHenry, 18 November 1792
From: McHenry, James
To: Hamilton, Alexander



Annapolis 18th Novr. 1792
My dear Sir

We have scattered in air the long string of amendments that had been proposed to be incorporated into our constitutution by those who were no friends to the U.S.’s constitution, so we remain a free people and a tolerably virtuous people.
There are three or four bills before the house and to come before the house in which I feel an interest and which will detain me here perhaps two weeks. I shall then take my station at my little farm with my little wife, where if my health returns, I shall envy no man’s happiness. Before I leave this however I wish you could say something to me respecting Mr. Perry. The supervisorship of the excise of the Eastern shore I suggested to you long since. His exertions in a late election has been uncommon. The opponent of Mr. Hindman tho’ connected with good federalists is nevertheless the disciple of Mercer and would have been his implicit and devoted follower. This was known to his friends, but it became a family affair, and of course Hindmans friends were obliged to make use of all the means in their power. It fell heaviest on Perry. Give me some comfort for him—and destroy this letter.
Yours affectionately

James McHenry

